Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a foldable play yard comprising a floor assembly comprising a latch; a corner post assembly comprising a first column being respectively movably connected to the floor assembly and a top rail assembly; and a second column movable relative to the first column, and movably connected to the floor assembly and the top rail assembly, the latch being pivoted to a lower end of the first column for engaging with the second column, so as to stop the second column from moving relative to the first column for preventing the foldable play yard from being folded; wherein the floor assembly drives the second column to move relative to the first column to drive the at least one top rail assembly to be folded when the floor assembly is folded, and the floor assembly drives the second column to move relative to the first column to drive the at least one top rail assembly to be unfolded when the floor assembly is unfolded.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673